Citation Nr: 1038868	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease, right knee.  

2.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury, post meniscus surgery.  

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for an acquired psychiatric 
disorder, to include PTSD, and if so, whether service connection 
is warranted.  

4.  Entitlement to service connection for residuals of a head 
injury to include as secondary to service-connected knee 
disabilities.  

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to October 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

A hearing was held on June 29, 2010, in Huntington, West 
Virginia, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.  After the hearing, the appellant submitted 
additional evidence to the Board, along with a written waiver of 
initial RO review of this evidence.  See 38 C.F.R.             § 
20.1304 (2009).

The Board recognizes the Veteran's September 2009 statement that 
he did not receive a local hearing before a Decision Review 
officer (DRO).  However, the record shows that the Veteran was 
indeed afforded a hearing before a DRO in March 2009.  Although 
it appears that the DRO hearing was scheduled with respect to a 
pending claim that is not before the Board at this time, the 
Veteran also discussed the issues on appeal before the DRO.  The 
transcript of the hearing is associated with the claims file.

The record shows that the September 2008 rating decision denied 
service connection for status post rotator cuff repair, left 
shoulder with limitation of motion to include as secondary to the 
service-connected disability of residuals of a left knee injury, 
post meniscus surgery by a September 2008 rating decision.  The 
Veteran submitted a timely notice of disagreement in September 
2008 and the RO issued a Statement of the Case in April 2009.  
However, the Veteran did not perfect a timely appeal with respect 
to the issue and, therefore, the matter is not now before the 
Board for appellate consideration.    

The issues of entitlement to service connection for residuals of 
a head injury to include as secondary to service-connected knee 
disabilities and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected degenerative joint disease, right knee 
manifested by complaints of pain, weakness, locking, giving way, 
and instability.  The objective evidence of range of motion, at 
its worst, was zero to 115 degrees.  There is no clinical 
evidence of ankylosis, instability, subluxation, symptomatic 
cartilage, tibia or fibula impairment or genu recurvatum.

2.  The left knee is manifested by complaints of pain, weakness, 
locking, giving way, and instability.  The objective evidence of 
range of motion, at its worst, was zero to 110 degrees.  There is 
no clinical evidence of ankylosis, instability, subluxation, 
symptomatic cartilage, tibia or fibula impairment or genu 
recurvatum.

3.  The June 1981 and July 2005 rating decisions are final.

4.  The evidence received since the July 2005 rating decision, by 
itself or in conjunction with previously considered evidence, 
does relate to an unestablished fact necessary to substantiate 
the claim for service connection for an acquired psychiatric 
disorder to include PTSD.  

5.  The preponderance of the evidence in the claims folder 
establishes that the Veteran does not have a diagnosis of PTSD in 
accordance with the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).

6.  There is no evidence of a psychiatric disorder during active 
service and there is no medical evidence relating any psychiatric 
disorder to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating 
in excess of 10 percent for service-connected degenerative joint 
disease, right knee have not been met.            38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5003 (2009).

2.  The criteria for entitlement to an initial disability rating 
in excess of 10 percent for the Veteran's service-connected 
residuals of a left knee injury, post meniscus surgery have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2009).

3.  The June 1981 and July 2005 rating decisions are final.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
20.1103 (2009).

4.  The evidence received subsequent to the July 2005 rating 
decision is new and material and the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

5.  An acquired psychiatric disorder, to include PTSD, was not 
incurred in active military service and may not be presumed to 
have been incurred.  38 U.S.C.A.             §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.         §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that VA's duty to notify was 
satisfied by a letter sent to the Veteran in September 2005 and 
March 2006 with regard to the claims for service connection for 
residuals of a head injury and an acquired psychiatric disorder 
to include PTSD.  The letter addressed all of the notice 
requirements and was sent prior to the initial unfavorable 
decision by the AOJ in August 2006.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In the decision below, the Board has reopened the Veteran's claim 
for service connection for an acquired psychiatric disorder, to 
include PTSD and, therefore, regardless of whether the 
requirements of Kent have been met in this case, no harm or 
prejudice to the appellant has resulted.  Thus, the Board 
concludes that the current laws and regulations as they pertain 
to new and material evidence have been complied with, a defect, 
if any, in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With regard to claims for increased disability ratings for 
service-connected disabilities, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.         § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With respect to the Veteran's claim for an increased disability 
rating for residuals of a left knee injury, post meniscus 
surgery, the notification requirements have been met.  The 
Veteran was sent a letter in June 2008, which notified him that, 
to substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask the 
VA to obtain) that are relevant to establishing his or her 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of the types of evidence that might show 
such a worsening, including statements from a doctor containing 
the physical and clinical findings; results of laboratory tests 
or x-rays; the dates of examinations and tests; and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner the disability 
had become worse.  The Board recognizes that the Veteran was not 
provided notification prior to the rating decision on appeal.  
However, the Veteran's claim was readjudicated by the April 2009 
Supplemental Statement of the Case and, therefore, any timing 
error is cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as signified in a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a possible timing defect).

With respect to the Veteran's claim for a higher initial 
disability rating for service-connected degenerative joint 
disease of the right knee, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection.  
In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including VA treatment records, and private treatment 
records.  In addition, with respect to the Veteran's claim for an 
acquired psychiatric disorder, to include PTSD, the RO contacted 
the CURR (U.S. Armed Services Center for Unit Records Research) 
to confirm the Veteran's reported stressor.  The Board 
acknowledges that the RO did not submit the Veteran's reported 
time frame of October 1966 to December 1966 when requesting 
verification of the stressor.  However, as the record is 
completely absent for any diagnosis of PTSD, remanding this issue 
to the RO for further development and verification of the 
Veteran's stressor would result only in additional delay with no 
benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided), see also 38 C.F.R. § 3.159(c)(2).  

In addition, the Veteran was afforded VA examinations in June 
2006, December 2007, and April 2009 with respect to his claims 
for higher disability ratings for degenerative joint disease of 
the right knee and for residuals of a left knee injury, post 
meniscus surgery.  Concerning this, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case were adequate, as they were predicated on a 
review of the claims file and all pertinent evidence of record as 
well as on physical examinations, and provide medical information 
needed to address the rating criteria relevant to this case.  The 
Board recognizes the Veteran's complaints that several of his VA 
examinations were inadequate.  Specifically, the Veteran stated 
that the December 2007 VA examiner was incorrect when stating 
that the Veteran's gait was normal.  However, in reviewing the 
examination reports, the Board finds nothing to indicate that the 
examinations were cursory or that the examiners did not give 
adequate attention to the Veteran's complaints or provided 
history.  The examiner provided the necessary information, 
including range of motion findings, to evaluate the Veteran's 
disability in accordance with the pertinent rating criteria.  
Finally, the Veteran was afforded a new VA examination in April 
2009 which included review of the claims file and addressed the 
information necessary to evaluate the Veteran's disabilities.  
The Veteran has not alleged any inadequacies with respect to the 
April 2009 VA examination.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion has been met.  38 C.F.R. § 3.159(c) (4).

The Board recognizes that the Veteran was not provided a VA 
examination in connection with his claim for service connection 
for an acquired psychiatric disorder to include PTSD.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  First, with 
respect to an acquired psychiatric disorder, the Board concludes 
that an examination is not needed as the Veteran's service 
treatment records are absent for any evidence of a psychiatric 
disorder and there is no objective medical evidence relating the 
Veteran's current psychiatric disorder to active service.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Furthermore, 
an examination is not warranted for the Veteran's claim of 
entitlement to service connection for PTSD because there is no 
evidence of a diagnosis of PTSD.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Therefore, a VA examination is not required 
to adjudicate this issue.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in this 
case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where a 
Veteran appeals the initial rating assigned for a disability at 
the time that service connection for that disability is granted, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time that 
the initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous . . 
. ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown,          8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The 
normal range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2009).

Under Diagnostic Code 5260, 10 percent rating is assigned for 
flexion limited to 45 degrees, a 20 percent rating is assigned 
for flexion limited to 30 degrees, and a 30 percent rating is 
assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a 
(2009).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned under 
Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998), it was found that, even if the Veteran did not have 
limitation of motion of the knee meeting the criteria for a 
noncompensable evaluation under Codes 5260 or 5261, a separate 
evaluation could be assigned if there was evidence of a full 
range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  

The General Counsel has directed that separate ratings are 
available if a particular knee condition causes both the 
limitation of extension and limitation of flexion of the same 
joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The Veteran has contended that his service-connected knee 
disabilities have gotten worse.  He testified that he has trouble 
getting up the stairs and, therefore, had to move to a single 
level home.  He stated that he has had increased pain and 
instability in his knees and, therefore, higher disability 
ratings are warranted.  

The Veteran was afforded a VA examination in June 2005.  The 
Veteran did not require assistive aids to walk and there were no 
constitutional symptoms of arthritis and no incapacitating 
episodes of arthritis.  There were functional limitations on 
standing and the Veteran was able to stand for 15 to 30 minutes.  
There were functional limitations on walking and the Veteran was 
able to walk more than 1/4 mile but less than 1 mile.  The Veteran 
reported that he experienced giving way, pain, and weakness of 
the left knee.  He did not report any instability, stiffness, 
episodes of dislocation or subluxation, or effusion.  On physical 
examination, the Veteran's left knee exhibited flexion from 0 to 
140 degrees with pain beginning at 90 degrees.  The Veteran had 
no additional limitation of motion on repetitive use.  The 
Veteran's exhibited extension to 0 degrees with no additional 
limitation of motion on repetitive use.  The summary of general 
joint conditions included tenderness and painful movement.  On 
examination, there was no crepitation, no clicks or snaps, no 
grinding, no instability, no patellar abnormality, no effusion, 
no dislocation, and no locking.  There was a positive McMurray's 
test and the Veteran's meniscus was noted to be surgically 
absent.   

The Veteran was afforded a VA examination with respect to his 
left knee in June 2006.  The Veteran had functional limitations 
on standing and could stand up to one hour.  The Veteran also had 
functional limitations on walking and was able to walk more than 
1/4 mile but less than 1 mile.  The Veteran reported giving way, 
instability, pain, stiffness, and weakness in his left knee.  
There were no episodes of dislocation or subluxation, no locking 
episodes, and no effusion.  The Veteran reported experiencing 
severe flare-ups of joint disease.  The Veteran had a normal 
gait, but there was evidence of abnormal weight bearing including 
an abnormal shoe wear pattern of the right and left shoes.  The 
Veteran demonstrated 110 degrees of flexion and 0 degrees of 
extension.  The Veteran was diagnosed with residuals of left knee 
injury, post meniscus surgery.  The examiner noted that the 
Veteran was unable to do activities requiring kneeling and if he 
did kneel to do something, his left knee pain would flare for 1 
to 2 weeks.  

The Veteran was afforded another VA examination in December 2007.  
The Veteran reported that he currently receives medication and 
that he required draining of his right knee last year because of 
severe fluid accumulation.  There were functional limitations on 
standing and he could not stand longer than 15 minutes and is 
able to walk more than 1/4 mile but less than 1 mile.  The Veteran 
reported giving way, pain, stiffness, episodes of locking and 
effusion, and inflammation.  The Veteran denied experiencing 
instability, weakness, episodes of locking and effusion, and 
inflammation.  The examiner noted that the Veteran had an 
antalgic gait.  With respect to the right knee, the Veteran had 
flexion to 140 degrees and the pain began at 140 degrees.  There 
was no additional limitation of motion on repetitive use.  With 
respect to the left knee, the Veteran exhibited flexion to 120 
degrees and there was no additional limitation of motion on 
repetitive use.  There was no joint ankylosis.  A summary of the 
general joint conditions included bony joint enlargement, 
crepitus, tenderness, and painful movement.  The right knee had 
crepitation with clicks or snaps, grinding.  There was no 
instability, no patellar abnormality, and no meniscus 
abnormality.  There were degenerative changes on both knees but 
right knee is greater than the left knee.  With respect to the 
left knee, there was crepitation, but no clicks or snaps, no 
grinding, no instability, no patellar abnormality and no meniscus 
abnormality.  The x-rays disclosed advanced degenerative changes 
bilaterally.  The examiner noted that there is objective evidence 
of advanced degenerative disease of both knees and the condition 
was limiting his ability to engage in gainful employability as a 
crane operator or any other job requiring use of his knees.  This 
problem also affected his quality of living in that it restricted 
prolonged walking, standing, or driving.  

The Veteran was afforded another VA examination in April 2009.  
At this time, walking 1/2 mile, he has to sit down.  He stated that 
his knees hurt when he squats and bothered him more often and 
caused more pain.  The Veteran reported joint symptoms, with 
respect to the left knee, of giving way, instability, pain, 
stiffness, and weakness.  He did not report incoordination, 
episodes of dislocation or subluxation, or locking episodes.  The 
Veteran experienced inflammation including swelling and 
tenderness, and the condition affected the motion of his joint.  
With respect to the right knee, the Veteran reported giving way, 
instability, pain, stiffness, weakness, incoordination, and 
decreased speed of joint motion.  He did not report any episodes 
of dislocation or subluxation, and denied any locking episodes.  
He had symptoms of inflammation including swelling and tenderness 
and that the condition affected the motion of the joint.  He 
stated that he had severe flare-ups of joint disease every 1 to 2 
months with a duration of 1 to 2 days.  The examiner noted that 
there were no incapacitating episodes of arthritis.  The Veteran 
was noted to have a gait that favored the right knee and there 
was evidence of abnormal weight bearing including increased wear 
outside the edges of the heels of the left and right shoes.  On 
physical examination, the Veteran's right knee was tender.  There 
was no crepitation, no instability, no patellar abnormality, no 
meniscus abnormality, and no other knee abnormalities.  On 
physical examination, the Veteran's left knee was tender, and 
there was no crepitation, no grinding, no instability, no 
patellar abnormality, and no meniscus abnormality and no locking.  
The Mcmurray's test of the left knee was negative.  The Veteran's 
left knee exhibited flexion to 125 degrees and the left knee 
extension was normal (0 degrees).  There was objective evidence 
of pain with active motion on the left side.  The right knee 
exhibited flexion to 115 degrees and the right knee extension was 
normal (0 degrees).  There was objective evidence of pain 
following repetitive motion, but there were no other additional 
limitations after three repetitions of range of motion.  There 
was no joint ankylosis.  It was noted that the Veteran was 
retired in 1983 when his knee was injured.  The Veteran was 
diagnosed with degenerative joint disease of the left knee with 
chrondrocalcinosis.  The examiner noted that the Veteran can do 
light physical and sedentary employment.  The examiner provided a 
diagnosis of degenerative joint disease of the right knee with 
chondrocalcinosis.  It was noted that the right knee was a post-
military injury and was a work related workers compensation 
injury.  

As noted above, the Veteran is service-connected for degenerative 
joint disease of the right knee, which is rated under Diagnostic 
Code 5010.  Diagnostic Code 5010 refers the rater to Diagnostic 
Code 5003.  Diagnostic Code 5003 states that the severity of 
degenerative arthritis, established by X-ray findings, is to be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, which 
in this case would be Diagnostic Code 5260.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and a 20 percent 
evaluation is authorized if there is X- ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  The evidence shows that 
although the Veteran has limitation of motion of the right knee, 
the Veteran's flexion and extension would be rated as 
noncompensable under Diagnostic Codes 5260 and 5261and, 
therefore, the Veteran was rated as 10 percent disabling under 
Diagnostic Code 5003.  The Veteran does not warrant a disability 
rating in excess of 10 percent as the Veteran's flexion, at its 
worst, was 115 degrees, which does not warrant a compensable 
disability rating under 5260 and he has normal extension of the 
right knee which also would not warrant a compensable disability 
rating under Diagnostic Code 5261.  Moreover, a rating based on 
x-ray findings cannot be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 Note (1).  Therefore, a higher disability rating is not 
warranted.  

As noted above, the Veteran's left knee is rated as 10 percent 
disabling under Diagnostic Code 5260.  In reviewing the 
aforementioned medical evidence, the Board finds that the Veteran 
is not entitled to a disability rating in excess of 10 percent.  
Under Diagnostic Code 5260, a 20 percent disability rating is 
warranted for flexion limited to 30 degrees.  The VA examination 
reports do not reveal any range of motion findings that would 
warrant a higher disability rating.  The June 2005 VA examination 
report shows that the Veteran's left knee exhibited 140 degrees 
of flexion, which is normal.  38 C.F.R. § 4.71, Plate II (2009).  
The June 2006 VA examination report shows that the Veteran's left 
knee exhibited 110 degrees of flexion.  The December 2007 VA 
examination report reveals that the Veteran's left knee exhibited 
120 degrees of flexion.  Lastly, the April 2009 VA examination 
report shows that the Veteran's left knee exhibited 125 degrees 
of flexion.  Thus, the Veteran, at his worst, exhibited 110 
degrees of flexion, which is not sufficient for a 10 percent 
disability rating under Diagnostic Code 5260.   As a result, the 
Veteran does not meet the criteria for a higher disability rating 
for the left knee under Diagnostic Code 5260.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, it appears that the RO has considered DeLuca in 
rating the Veteran's left knee disability.  In this regard, the 
Board observes that the Veteran has complained of constant pain, 
weakness, and incoordination.  However, the VA examination 
reports did not reveal any loss of range of motion on repetitive 
motion, increased fatigability, or incoordination.  Consequently, 
the Board finds that the Veteran is not entitled to disability 
ratings in excess of 10 percent under Deluca, supra.

Turning to the appropriate Diagnostic Codes applicable to knee 
disabilities, the Board notes that they are not for application.  
The medical evidence of record shows that the Veteran does not 
have ankylosis of the knees, limitation of extension, dislocated 
semilunar cartilage, symptomatic removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum to warrant 
compensable disability ratings under 5256, 5258, 5259, 5261, 5262 
and 5263, respectively.  See 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5256, 5258, 5259, 5261, 5262 and 5263.

The Board notes that the Veteran has complained of instability 
and giving way of his left knee.  Diagnostic Code 5257 provides 
compensable ratings based on "slight," "moderate" and 
"severe" lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  However, this has not been shown by 
the objective medical evidence of record.  Although there was a 
positive McMurray's test on examination in June 2005, the June 
2005 VA examiner specifically noted that there was no instability 
and no episodes of subluxation.  The subsequent VA examination 
reports all show that there were no episodes of subluxation and 
no clinical findings of instability.  Thus, the Veteran does not 
warrant separate/higher disability ratings under Diagnostic Code 
5257.

The Board acknowledges the Veteran's statements regarding the 
severity of his knee pain.  In Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is competent 
and sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such instances 
include to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.  Similarly, the 
U.S. Court of Appeals for Veterans Claims (Court) has held that, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While 
lay witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent testimony as 
to visible symptoms and manifestations of a disorder.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Although the Board acknowledges the 
Veteran's complaints of pain, locking, giving way, and swelling, 
there is no competent medical evidence of record showing that the 
Veteran has met the rating criteria for a higher disability 
rating for the left knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5263 (2009).

Based on the above, the Board finds that increased disability 
ratings are not warranted at any time during the pertinent appeal 
period.  Therefore, staged ratings for the Veteran's service-
connected disabilities are also not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against the 
assignment of a disability rating in excess of 10 percent for 
right knee degenerative joint disease and is against the 
assignment of a disability rating in excess of 10 percent for 
left knee injury, post meniscus surgery.  Thus, the benefit of 
the doubt doctrine is not applicable and the claims are denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's service-connected 
knee disabilities are not inadequate.  The rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology as due to his service-connected knee disabilities.  
The Veteran has not submitted evidence indicating that his 
service-connected knee disabilities or the difficulties flowing 
from it constitute "such an exceptional or unusual disability 
picture . . . as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b).  The Board 
further observes that, even if the available schedular evaluation 
for the disabilities on appeal are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his knee disabilities.  In 
addition, the Veteran has not shown that his disabilities have 
caused marked interference with employment.  The Board 
acknowledges that the Veteran has been retired since 1983 after 
suffering a right knee injury while on the job and currently 
receives workers compensation benefits.  However, the Board finds 
that the knee disabilities do not constitute marked interference 
with employment as to warrant referral for extraschedular 
consideration.  Although the December 2007 VA examiner explained 
that the Veteran's knee disabilities would limit the Veteran's 
employability as a crane operator or in a job that would require 
prolonged standing or sitting, the April 2009 VA examiner 
explained that the Veteran could do light sedentary work with his 
left knee.  That a knee disability might limit one's ability to 
work in a position requiring prolonged standing or walking is a 
predictable consequence of such a disability and is therefore 
anticipated by the rating schedule.  See VAOPGCPREC 6-96.  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disabilities 
have resulted in unusual disability or impairment that has 
rendered the criteria and/or degrees of disability contemplated 
in the Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.

New and Material Evidence

With respect to the Veteran's application to reopen his claim of 
service connection for an acquired psychiatric disorder, the 
Board notes that the claim of service connection for PTSD was 
denied by the RO in a June 1981 rating decision.  Although the 
Board recognizes that the issue is now framed as entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD, the Board finds that the Veteran's current claim is 
based upon the same factual basis as his previous claim, which 
was first denied in the June 1981 rating decision.  In the 
decision, the RO acknowledged the Veteran's complaint of a 
nervous condition, however, the RO noted that there was no 
evidence of a chronic nervous condition and, therefore, service 
connection for PTSD was denied.  The Veteran was informed of his 
appellate and procedural rights with respect to the decision and 
the Veteran submitted a timely notice of disagreement.  The RO 
issued a Statement of the Case in October 1981; however, the 
Veteran did not perfect the appeal.  Therefore, the decision 
became final.  See 38 C.F.R. § 20.1103.  As the June 1981 rating 
decision took into account the other psychiatric diagnoses, it is 
appropriate for the Board to consider this claim as a request to 
reopen the previously denied claim.   Boggs v. Peake, 520 F.3d. 
1330 (Fed. Cir. 2008).  Thereafter, the Veteran submitted an 
application to reopen his claim of entitlement to service 
connection for PTSD in June 2004.  The July 2005 rating decision 
denied the Veteran's claim for service connection for PTSD (also 
claimed as nerves).  The Veteran was notified of the decision and 
informed of his appellate and procedural rights; however, he did 
not submit a notice of disagreement with respect to the decision 
and, therefore, the decision became final.  38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen his previously denied 
claim for a psychiatric disorder in September 2005.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, 'credibility' of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

The Veteran's claim for service connection was last denied by the 
July 2005 rating decision.  At the time of the decision, the 
record included the service treatment records, VA treatment 
records, and private treatment records.  The RO explained that 
the Veteran's claim to reopen was denied because there was only 
one notation, by history, of a psychiatric condition and there 
was no diagnosis of a nervous condition related to any injury, 
event, or disease occurring on active duty service.  As the 
previous denial of service connection were premised on a finding 
that the Veteran did not have a chronic disability that was 
related to active service, for evidence to be new and material 
(i.e., relating to unestablished facts necessary to substantiate 
the claim and raising a reasonable possibility of substantiating 
the claim), the evidence would have to tend to show that the 
Veteran had a current psychiatric disability and/or evidence 
relating the current disability to active service.  

The evidence associated with the claims file subsequent to the 
July 2005 rating decision includes VA treatment records, private 
treatment records, and the Veteran's assertions and testimony.  
The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the July 2005 rating decision and 
finds that the evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for an acquired psychiatric disorder to 
include PTSD.  The majority of this evidence is certainly new, in 
that it was not previously of record.  The Board also finds that 
the private treatment records are material.  Specifically, the 
June 1999 private treatment record noted an anxiety reaction and 
the records also showed several impressions of anxiety.  The 
records also show that the Veteran was prescribed medication for 
his anxiety.  Therefore, as the private treatment records reveal 
that the Veteran has a current diagnosis of anxiety and he is 
being treated with medication for the disability, the evidence 
relates to an unestablished fact necessary to substantiate the 
claim.  Accordingly, the Board finds that new and material 
evidence has been presented to reopen the Veteran's previously 
denied claim for service connection for an acquired psychiatric 
disorder to include PTSD.

The Board finds that there is no prejudice to the appellant by 
the Board proceeding to address the merits of the claim.  
Although the RO did not reopen the Veteran's claim, the RO also 
discussed the merits of the claim in the Statement of the Case 
and Supplemental Statement of the case.  In addition, as 
discussed above, VA has already met all notice and assistance 
obligations to the appellant.  Moreover, the Veteran has been 
offered the opportunity to submit evidence and argument on the 
merits of the issues on appeal, and he has done so.  See Bernard 
v. Brown, 4 Vet. App. 384, 392- 94 (1993).



Acquired Psychiatric Disorder to include PTSD

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.              38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the DSM-IV and that if a diagnosis is not 
supported by the findings on the examination report, the rating 
agency shall return the report to the examiner to substantiate 
the diagnosis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  

The Veteran's service treatment records do not reveal any 
treatment, notation, or documentation of any psychiatric problems 
during active service.  Following service, the records appear to 
indicate that the Veteran was first treated for psychiatric 
problems in 1979 when he was diagnosed with manic depressive 
personality and in 1981 when the Veteran requested medication for 
his nerves.  In this regard, the Board notes that service 
connection may not be granted for personality disorders because 
they are not considered diseases or injuries under the law.  
38 C.F.R. § 3.303(c).  He has been treated over the years for 
alcoholism.  Service connection may be granted for alcoholism 
only where it is shown to be secondary to a service-connected 
disorder; service connection may not be granted for primary 
alcoholism.  38 C.F.R. § 3.310(a); Allen v. Principi, 237 F.3d 
1368, 1370 (Fed. Cir. 2001).  There is no indication here that 
alcoholism is secondary to any other disorder.

The post-service medical evidence is completely absent for any 
diagnosis of PTSD.  The Board recognizes the Veteran's testimony 
that he has been told by physicians that he does have a diagnosis 
of PTSD.  Nonetheless, the medical evidence does not show any 
diagnosis of PTSD.    

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board acknowledges the Veteran's personal assertions that he 
suffers from PTSD.  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  While the Veteran is competent 
to state that he has a long history of anxiety, the Veteran is 
not competent to provide a diagnosis of PTSD, which requires 
medical expertise.

Without evidence of a current diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the evidence 
is against the Veteran's claim for service connection for PTSD.  
No further discussion of the two remaining elements of a PTSD 
service connection claim is necessary.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does 
not apply, and the claim for PTSD must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

In addition to PTSD, VA treatment records disclose the Veteran 
has been diagnosed with anxiety.  Here, the service treatment 
records are completely absent for any notation, complaint or 
documentation of psychiatric problems.  In the August 1967 report 
of medical history, the Veteran checked no as to having 
experienced any nervous trouble, frequent or terrifying 
nightmares, and checked no as to having experienced any 
depression or excessive worry.  In addition, the August 1967 
separation examination report shows that the Veteran's 
psychiatric condition was clinically evaluated as normal and the 
report is absent for any complaints or documentation with respect 
to a psychiatric disorder.  

After separation from service, the Veteran contends that he has 
experienced a nervous condition and anxiety since service and 
that he was first treated for anxiety within 1 year of separation 
from service.  However, as noted above, the first objective 
evidence of any psychiatric problems is in 1979, more than 10 
years after separation from active service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to the lack of evidence of a psychiatric disorder 
during active service or for years after separation from service, 
there is no medical evidence relating any current psychiatric 
disorder to active service.  In fact, the only evidence relating 
a current psychiatric disorder to active service is the Veteran's 
personal statements.  There is no indication in the record that 
the Veteran is a physician or other health care professional.  
The Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of his psychiatric disorder.  

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a psychiatric disorder is not a condition generally 
capable of lay diagnosis, although its symptoms might be 
described by a lay person, nor is it the type of condition that 
can be causally related to military service without medical 
expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.  In this regard, the origin of a 
psychiatric disability is a matter of medical complexity and is 
often the subject of conflicting opinions even among mental 
health professionals.  See Ephraim v. Brown, 82 F.3d 399, 401 
(1996) (recognizing the complexity of determining diagnoses and 
etiologies within the field of mental disorders).  Thus, the 
Board concludes that, although the Veteran is competent to report 
symptoms he experienced while in service and after service, his 
statements as to the onset or origin of a psychiatric disorder do 
not constitute competent evidence.  As a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  Therefore, the Veteran's 
statements regarding etiology of a psychiatric disorder in this 
case do not constitute competent medical evidence on which the 
Board can make a service connection determination.

The Board acknowledges that the Veteran stated that he was 
nervous and anxious during active service and that he continued 
to be until the present.  See hearing transcript.  The Board 
recognizes that the Veteran is competent to report observable 
symptoms.  While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations of 
a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
Veteran can attest to factual matters of which he or she had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).

Lay evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself to form 
the basis of a decision.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Once evidence 
is determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the Veteran is not competent to render a diagnosis 
or to opine as to the etiology of the specific disorder involved.  
However, the Veteran is competent to state that he has had 
psychiatric problems or symptoms since service.  Nevertheless, 
this history is not credible evidence because it is contradicted 
by written evidence contemporaneous with service and is of less 
probative value than that evidence.  Contrary to the Veteran's 
assertions that he has been symptomatic since active service, the 
August 1967 examination report did not reveal any psychiatric 
symptoms or disorder when he separated.  Furthermore, the Veteran 
specifically denied experiencing any nervous trouble, depression, 
or worry in the August 1967 report of medical history completed 
upon separation.  Thus, the allegations of the Veteran are 
inconsistent with the contemporaneous record.  Contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see 
also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony 
was impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago"); Mings 
v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony which was inconsistent with prior 
written statements).  

In addition, there is no documentation of any complaints, 
treatment, or diagnosis of a psychiatric disorder until 1979.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.  For these reasons, the Board finds that the Veteran's 
contention that he has suffered from a chronic psychiatric 
disorder since service is not as credible as the contemporaneous 
evidence contradicting those contentions and is also not credible 
given the absence of any complaints of the disorder for such a 
long period of time after service.  Therefore, the Board 
concludes that the Veteran did not have a chronic psychiatric 
disorder since his period of active service.

Finally, where a Veteran served continuously for ninety (90) days 
or more during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.              38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In this case, there is no evidence of psychosis or any 
psychiatric problems within one year of service to a compensable 
degree.  Therefore, presumptive service connection is not 
warranted.

Accordingly, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes that 
service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease, right knee disorder is 
denied.  

Entitlement to a disability rating in excess of 10 percent for 
residuals of a left knee injury, post meniscus surgery is denied. 

Having received new and material evidence to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, the appeal is granted to this extent 
only.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

With respect to the Veteran's claim for service connection for 
residuals of a head injury, the Board finds that a remand is 
necessary.  The Veteran has stated that he injured his head in 
September 2006 and received emergency treatment at Thomas 
Memorial Hospital.  The Veteran also testified that he injured 
his head in 2008.  See hearing transcript.  Although the record 
shows that the Veteran submitted medical evidence from Thomas 
Memorial Hospital in September 2005, there are no other records 
from Thomas Memorial Hospital dated in September 2006.  When VA 
is put on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on 
remand, VA should request that the Veteran provide authorization 
to enable it to obtain outstanding copies of the Veteran's 
records from Thomas Memorial Hospital.  

In addition, the Board observes that if the Veteran is unable to 
secure or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities, a TDIU may be assigned.  See 38 C.F.R. § 4.16(b); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (holding that once a Veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).  As stated in Rice v. Shinseki, 22 
Vet. App. 447 (2009), a claim for TDIU is not a separate claim 
for benefits but rather is an attempt to obtain an appropriate 
rating for a disability as part of an initial adjudication of a 
claim or as part of a claim for increased compensation.  In this 
case, the medical evidence, consisting of the December 2007 VA 
examination report, intimates that the Veteran is precluded from 
gainful employment as a result of his service-connected knee 
disabilities.  Thus, the Board finds that a claim of entitlement 
to a TDIU is reasonably raised by the record.  However, the RO 
has not expressly adjudicated the issue of entitlement to a TDIU.  
The Veteran would therefore be prejudiced if the Board were to 
decide this claim without prior adjudication by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  Accordingly, the claim for 
entitlement to TDIU must be remanded to the RO for adjudication 
prior to the rendering of a decision by the Board on this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service- 
connected disabilities.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In so 
doing, the RO may decide to pursue further 
development of the Veteran's employment 
history, or to obtain additional medical 
evidence or medical opinion, as is deemed 
necessary.

2.  The AMC/RO should contact the Veteran and 
ask that he provide the information necessary 
to obtain the records from Thomas Memorial 
Hospital.  After obtaining any necessary 
authorization for the release of information, 
the AMC/RO should request such records.

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claims, to include the issue 
of TDIU, considering all the evidence of 
record.  If the benefits requested on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


